   Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 1 of 12. PageID #: 2629




                             IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 CARMELO TREVISO, Individually and
 On Behalf of All Other Similarly Situated,
                                                       CASE NO. 5:17-CV-00472
                   Plaintiffs,
                                                       JUDGE CHRISTOPHER A. BOYKO
          vs.

 NATIONAL FOOTBALL LEAGUE, et
 al.,

                   Defendants.


   DEFENDANT, NATIONAL FOOTBALL MUSEUM, INC., dba PRO
 FOOTBALL HALL OF FAME’S SUPPLEMENTAL MEMORANDUM IN
   OPPOSITION TO PLAINTIFF’S RENEWED MOTION FOR CLASS
    CERTIFICATION AND APPOINTMENT OF CLASS COUNSEL
                        INSTANTER

                                           Respectfully submitted,

                                           /s/ Scott M. Zurakowski
                                           Scott M. Zurakowski (0069040),
                                           Aletha M. Carver (0059157),
                                           Joseph J. Pasquarella (0087709),
                                           James M. Williams (0087806), and
                                           Amanda M. Connelly (0096835), of
                                           KRUGLIAK, WILKINS, GRIFFITHS
                                             & DOUGHERTY CO., L.P.A.
                                           4775 Munson Street, N.W./P.O. Box 36963
                                           Canton, Ohio 44735-6963
                                           Phone: (330) 497-0700/Fax: (330) 497-4020
                                           szurakowski@kwgd.com; acarver@kwgd.com;
                                           jpasquarella@kwgd.com; jwilliams@kwgd.com;
                                           aconnelly@kwgd.com
                                           ATTORNEYS FOR DEFENDANT NATIONAL
                                           FOOTBALL MUSEUM, INC., dba PRO
                                           FOOTBALL HALL OF FAME



02278821-1 / 00263.19-0001
      Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 2 of 12. PageID #: 2630




                     SUPPLEMENTAL MEMORANDUM IN OPPOSITION

I.       INTRODUCTION

                 In the past few weeks, new and pertinent evidence regarding Treviso’s proposed

class counsel’s finances and alleged criminal activity came to light, which directly impact

counsel’s ability to adequately serve as class counsel. After learning of this new evidence, the

HOF determined it was relevant to Treviso’s pending motion for appointment of class counsel.

Therefore, the HOF supplements its Memorandum in Opposition to Plaintiff’s Renewed Motion

for Class Certification and Appointment of Class Counsel. [Doc. ID # 132]

                 For the reasons stated in detail below, Michael Avenatti’s and Eagan Avenatti,

LLP’s (“EA”) inadequacy will negatively affect the putative class members’ and the HOF’s

interests. Because Treviso and his proposed class counsel fail to meet the adequacy prerequisite,

his renewed motion for class certification must be denied in its entirety.

II.      PROCEDURAL AND FACTUAL BACKGROUND

Procedural Background:

                 On September 25, 2018, this Court issued its Opinion and Order, which denied

Treviso’s original Motion for Class Certification and Appointment of Class Counsel, but

permitted Treviso to brief the issue of a liability only class and whether subclasses are

appropriate. [Doc ID # 126, Page ID # 2517-2518]

                 On November 5, 2018, Treviso filed a Renewed Motion for Class Certification

and Appointment of Class Counsel. [Doc ID # 129] The HOF filed a Memorandum in

Opposition to Plaintiff’s Renewed Motion for Class Certification and Appointment of Class

Counsel on December 10, 2018. [Doc ID # 132] Plaintiff filed his Reply in Support of his




02278821-1 / 00263.19-0001                                                                     1
   Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 3 of 12. PageID #: 2631




renewed motion on December 17, 2018. [Doc ID # 133] To date, the Court has not issued an

opinion on the renewed briefing.

Declarations in Support of Treviso’s Motion for Class Certification:

                 By way of reminder, proposed class counsel previously filed a declaration in

support of the motion for class certification and appointment of class counsel. [Doc ID # 102-2]

It is clear from the declaration signed by Mr. Avenatti that the firm of EA is the proposed class

counsel for Treviso. [Id., ¶ 13 (“The firm, therefore, can fairly and adequately represent the

interests of Plaintiffs and the classes.” (Emphasis added.)] The declaration further states, if the

class is certified, “[p]ursuant to written agreements with the named plaintiff, [EA] is advancing

the costs to prosecute this action.” [Id., ¶ 11] Although the Becker Law Firm has entered an

appearance on behalf of Treviso, it has not been present at any proceedings, including telephone

status conferences, oral argument, and depositions (despite the fact the depositions were held at

the Becker Law Firm’s offices).

                 Following the HOF’s renewed briefing on Mr. Avenatti’s and EA’s inadequacies

(Doc ID # 132, Page ID # 2568-2570), attorney Romney Cullers from the Becker Law Firm and

Mr. Avenatti filed additional declarations. [Doc ID # 133-1 and # 133-2] Mr. Avenatti stated

EA’s “ability to commit all resources necessary to do so has not in any way been hindered since

class certification was first sought in January 2018.” [Doc ID # 133-2, ¶ 4] Mr. Avenatti’s

declaration further confirms that it is EA performing the work, not the Becker Law Firm. [Id., ¶ 3

(stating EA prepared the appeal to the Sixth Circuit Court of Appeals, and EA prepared the

Renewed Motion for Class Certification)]

                 In recent weeks, Treviso’s proposed lead counsel and proposed class counsel, Mr.

Avenatti and EA, have had various allegations raised and judgments granted against them. Due


02278821-1 / 00263.19-0001                   2
   Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 4 of 12. PageID #: 2632




to these events, the HOF offers this Supplemental Brief to further illustrate Mr. Avenatti’s and

EA’s inadequacies to represent the proposed class.

III.    SUMMARY OF ARGUMENT

                 This Supplemental Brief further exemplifies the inability of Mr. Avenatti and EA

to fairly and adequately represent the proposed class. Over the past ten (10) months, the

following events have occurred:

        1.       On May 22, 2018, a creditor of EA obtained a $10,000,000 judgment, plus
                 interest, against the firm.

        2.       On November 16, 2018, EA was evicted from its offices in Newport Beach,
                 California for failure to pay rent.

        3.       On November 20, 2018, a creditor of the proposed lead counsel, Michael
                 Avenatti, obtained judgment in an amount exceeding $5,000,000, plus
                 interest, against Mr. Avenatti.

        4.       On February 13, 2019, EA consented to the appointment of a receiver to take
                 control of EA.

        5.       On March 7, 2019, EA voluntarily filed for Chapter 11 bankruptcy in the
                 United States Bankruptcy Court for the Central District of California, which
                 was then dismissed by the bankruptcy court because Mr. Avenatti lacks
                 control over his firm due to the receivership.

        6.       On March 22, 2019, a criminal complaint was issued against Mr. Avenatti in
                 the United States District Court for the Central District of California, alleging
                 that Mr. Avenatti embezzled a client’s settlement funds and alleging Mr.
                 Avenatti engaged in various forms of tax fraud.

        7.       On March 24, 2019, a criminal complaint was issued against Mr. Avenatti in
                 the United States District Court for the Southern District of New York,
                 alleging extortion after Mr. Avenatti allegedly sought payment from Nike for
                 an internal audit to avoid Mr. Avenatti holding a press conference regarding
                 Nike’s business dealings.

        8.       On April 1, 2019, Mr. Avenatti filed a declaration in support of a motion to
                 appoint interim class counsel, and remove Mr. Avenatti, in a class action
                 pending before the United States District Court for the Central District of
                 California. [See Bahamas Surgery Center, LLC v. Kimberly-Clark
                 Corporation, et al., Case No. 2:14-cv-08390-DMG-PLA]

02278821-1 / 00263.19-0001                     3
   Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 5 of 12. PageID #: 2633




                 The above judgments and allegations are in addition to the various inadequacies

raised in the HOF’s original Memorandum in Opposition, including Mr. Avenatti’s arguably

improper solicitation via Twitter of Treviso to be the class representative after Greg Herrick

backed out. [Doc. ID # 113, PageID # 2277-2279] For the reasons contained herein, the proposed

class counsel cannot adequately represent the proposed class.

IV.     LAW AND ARGUMENT

        A.       TREVISO’S PROPOSED CLASS COUNSEL WHOLLY FAILS TO SATISFY
                 THE ADEQUACY REQUIREMENTS UNDER FED.R.CIV.P. RULE 23(a)(4)
                 AND RULE 23(g), AND THIS ALONE IS SUFFICIENT TO DENY CLASS
                 CERTIFICATION.

                 As the Court is well aware, a rigorous analysis of Fed.R.Civ.P. 23(a) must be

conducted before a class may be certified. (Emphasis added.) Wal-Mart Stores, Inc. v. Dukes,

564 U.S. 338, 350-351, 131 S.Ct. 2541, 180 L.Ed.2d 374 (2011). “The inadequacy of class

counsel can alone be grounds to deny certification of a class.” Niemeyer v. Williams, 910

F.Supp.2d 1116, 1132 (C.D.Ill.2012). Rule 23(a)(4) requires the representative parties, i.e., the

class counsel, “will fairly and adequately protect the interests of the class.” The Sixth Circuit

looks at the adequacy prerequisite in two parts: (1) if the representatives have common interests

with the unnamed members of the class, and (2) if the representatives will vigorously prosecute

the interests of the class through qualified counsel. Pund v. City of Bedford, Ohio, N.D.Ohio No.

1:16CV1076, 2017 WL 3219710, *5 (July 28, 2017).

                 This second inquiry under Rule 23(a)(4) determines the competence of class

counsel. Id. “In assessing the vigor of representation, the Court may consider the resources of

the representative and [his] counsel and their ability to investigate claims and to contact other

class members.” Kutschbach v. Davies, 885 F.Supp. 1079, 1085 (S.D.Ohio 1995), citing Boggs

v. Divested Atomic Corp., 141 F.R.D. 58, 66 (S.D.Ohio 1991).

02278821-1 / 00263.19-0001                   4
   Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 6 of 12. PageID #: 2634




                 Fed.R.Civ.P. 23(a)(4) requires that the representative parties (i.e., the class

representative and the proposed class counsel) will fairly and adequately protect the class’s

interests. Fed.R.Civ.P. 23(g) contemplates the adequacy of the proposed class counsel before its

appointment. Fed.R.Civ.P. 23(g)(1) (“[A] court that certifies a class must appoint class

counsel.”). Rule 23(g)(1)(A) requires the Court to look at four factors before appointing class

counsel. Thus, if the Court were to certify a class in this matter, the following factors must be

considered prior to appointing EA and Avenatti:

                 “(i)    the work counsel has done in identifying or investigating potential claims
                 in the action;

                 (ii)   counsel’s experience in handling class actions, other complex litigation,
                 and the types of claims asserted in the action;

                 (iii)       counsel’s knowledge of the applicable law; and

                 (iv)        the resources that counsel will commit to representing the class.”

Fed.R.Civ.P. 23(g)(1)(A)(i)—(iv).

                 Fed.R.Civ.P. 23(g)(1(B) allows the Court to consider “any other matter pertinent

to counsel’s ability to fairly and adequately represent the interests of the class.”

                 While not all courts within the Sixth Circuit look to Rule 23(g) prior to class

certification, it is important to acknowledge that Rule 23(g)(1)(A)(iv) requires the Court to

inquire into the resources of the proposed class counsel before appointment. Further, Treviso, at

the time he moved for class certification, also moved for the appointment of his proposed class

counsel. [See Doc ID # 129; Doc ID # 102-1] Under both Rule 23(a)(4) and Rule

23(g)(1)(A)(iv), neither EA nor Avenatti can be appointed as class counsel because they lack the

necessary resources and common interests.




02278821-1 / 00263.19-0001                         5
   Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 7 of 12. PageID #: 2635




                 After filing the renewed briefing on class certification, the following events

transpired involving EA and Mr. Avenatti:

                 1.          On February 13, 2019, EA consented to a receiver being appointed to
                             take control of the firm.

                 After obtaining a $10,000,000 judgment against EA, creditor, Jason Frank, and

EA entered into a Joint Stipulation Re Appointment of Receiver and Restraining Order. [See

Joint Stipulation and signed Order approving the stipulation, collectively attached hereto and

incorporated herein as Exhibit “A.”] The Joint Stipulation and Order states, in relevant part, the

following:

                     “9. After qualifying, the Receiver shall have the power to take
                      possession of and manage the business of EA and its tangible and
                      intangible property * * * except that the Receiver will not be
                      authorized to provide legal services on behalf of EA’s client.” [p. 5]

                     12.a. “The Receiver shall operate EA and take possession of all
                      accounts relating to EA and its property.” [p. 6]

                     13.b. “The Receiver shall have control of, and be the sole authorized
                      signatory for all accounts of EA and client trust accounts or IOLTA
                      accounts * * *” [p. 7]

                     14.a. “Take possession of all past and current client engagement
                      contracts, case files, books and records, electronic files, and other
                      documents necessary to manage the Receivership Assets without
                      limitation;” [Id.]

                 Based on the Joint Stipulation and Order, it is clear Mr. Avenatti no longer has

control over EA. This lack of control will have a negative effect on the interests of the proposed

class members because there is now an uninterested, outside third-party controlling the operation

and finances of EA. Although the receiver is not providing legal services, the receiver controls

the finances and will have an impact on all financial aspects of this case.




02278821-1 / 00263.19-0001                      6
   Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 8 of 12. PageID #: 2636




                 2.          On March 7, 2019, Mr. Avenatti attempted to put his firm, EA, in
                             Chapter 11 bankruptcy.

                 Mr. Avenatti implies the recent judgments have not affected EA’s ability to

commit resources to the proposed class. [Avenatti Decl., Doc ID # 133-2, Page ID # 2619]

However, despite his assertion, on March 7, 2019, Mr. Avenatti attempted to put EA into

Chapter 11 bankruptcy in the United States Bankruptcy Court for the Central District of

California. [See EA Bankruptcy Petition, attached hereto and incorporated herein as Exhibit

“B.”] EA’s bankruptcy petition states it has 1-49 creditors with equal amounts of estimated

assets and liabilities. [Id., pp. 3-4] Mr. Avenatti’s filing of the petition clearly shows he believes

the firm lacks the necessary resources, which would be a heavier financial burden in the context

of a class action.

                 3.          On March 22, 2019, a criminal complaint was filed against Mr.
                             Avenatti in the United States District Court for the Central District of
                             California.

                 Remoun Karlous, a special agent for the Internal Revenue Service (IRS), filed a

criminal complaint in the United States District Court for the Central District of California

against Mr. Avenatti personally. The complaint alleges one count of bank fraud, under 18 U.S.C.

1344(1), and one count of wire fraud, under 18 U.S.C. 1343. [See California Criminal

Complaint, attached hereto and incorporated herein as Exhibit “C.”] The complaint extensively

details allegations of tax evasion by Mr. Avenatti through his various companies, including EA,

beginning in January 2014. [Id.]

                 Of particular relevance to this case, the California Criminal Complaint alleges

between January 2018 and November 2018 Mr. Avenatti defrauded one of EA’s clients

identified in the complaint as “G.B.” [Id., Exh. 1, p. 11] After obtaining a settlement for G.B.,

Mr. Avenatti is accused of defrauding G.B. out of approximately $1,600,000 by telling the client

02278821-1 / 00263.19-0001                        7
   Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 9 of 12. PageID #: 2637




the settlement payment was to be expected in March, when the payment was actually paid in

January. [Id.] The complaint alleges Mr. Avenatti had the $1,600,000 settlement payment

transferred to one of his attorney trust accounts but used the entire portion for personal purposes.

[Id.] The complaint further alleges the $1,600,000 in settlement funds were never paid to the

client. [Id., p. 137] Further still, the complaint alleges Mr. Avenatti, after receiving the settlement

proceeds, offered to “advance” funds to G.B., even though the funds were legally the property of

G.B. [Id., p. 140]

                 The allegations contained in the California Criminal Complaint are very

concerning and, if true, undoubtedly impact the interests of the proposed class and the HOF. See

Walter v. Palisades Collection, LLC, E.D.Pa. No. 06-378, 2010 WL 308978, *10 (Jan. 26, 2010)

(prior unethical conduct is a relevant consideration in determining the adequacy of proposed

class counsel). For argument sake, if the current case was to settle, and the HOF was required to

pay the proposed class a sum of money, the HOF cannot trust the proposed class counsel to

properly handle any settlement funds.

                 4.          On March 24, 2019, a criminal complaint was filed against Mr.
                             Avenatti in the United States District Court for the Southern District
                             of New York.

                 A warrant for Mr. Avenatti’s arrest was recently issued in the state of New York

after a criminal complaint was filed against him in the United States District Court for the

Southern District of New York. [See New York Criminal Complaint, attached hereto and

incorporated herein as Exhibit “D.”] In the complaint, Mr. Avenatti is charged with two counts

of conspiracy to transmit interstate communications with intent to extort, one count of conspiracy

to commit extortion, and one count of extortion. [Id., pp.1-3] Mr. Avenatti is accused of

attempting to blackmail Nike into paying Mr. Avenatti’s unnamed client $1,500,000, and an


02278821-1 / 00263.19-0001                       8
  Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 10 of 12. PageID #: 2638




additional payment to Mr. Avenatti (and his unnamed co-attorney) in an amount ranging from

$15,000,000 to $25,000,000 for an internal audit of Nike. [Id., p. 4] The complaint details Mr.

Avenatti’s alleged conversation with Nike attorneys after the Nike attorneys contacted

representatives of the United States Attorney’s office regarding the threats and demands, which

led to the subsequent audio recordings. [Id., p. 7]

                 Again, these allegations are of particular concern to the HOF, and presumably to

the putative class members. The allegations question the ability of class counsel to fairly and

adequately represent the class due to the severity of the crimes Mr. Avenatti is accused.

                 5.          On April 1, 2019, Mr. Avenatti filed a declaration in support of a
                             motion to relinquish himself of his role as lead class counsel in a
                             California-based class action.

                 According to a declaration filed by Mr. Avenatti in Bahamas Surgery Center,

LLC v. Kimberly-Clark Corporation, et al., Case. No. 2:14-cv-08390-DMG-PLA (“Bahamas

Surgery”), Mr. Avenatti, individually, was appointed as lead class counsel for the plaintiff on

November 14, 2016. [See Avenatti Decl., attached hereto and incorporated herein as Exhibit “E,”

¶ 1.] Recently, a motion was filed by EA’s former associate, Ahmed Ibrahim, and another

attorney to substitute themselves as lead class counsel. Paragraph 2 of Mr. Avenatti’s declaration

in support of the motion reads, in relevant part, as follows:

                 2.      Out of an abundance of caution and to ensure that my fiduciary
                 duties are met, I believe it is in the best interests of the class to relinquish
                 my role as lead class counsel at this time. * * *” [Id., ¶ 2]

                 Mr. Avenatti’s recent declaration requesting to be removed as class counsel shows

he believes he is unable to fairly and adequately represent that class. Mr. Avenatti was appointed

as class counsel in Bahamas Surgery. Here, additional briefing is still pending before this Court

regarding Mr. Avenatti’s and EA’s adequacy and appointment of class counsel. However, if Mr.


02278821-1 / 00263.19-0001                      9
  Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 11 of 12. PageID #: 2639




Avenatti believes he is unable to continue as lead counsel for a case located in California, it

should be presumed he is unable to be appointed as class counsel in this case.

V.      CONCLUSION

                 The Court should deny Treviso’s Renewed Motion for Class Certification and

Appointment of Class Counsel. As stated above, Treviso’s proposed class counsel is unable to

satisfy the adequacy prong of Rule 23(a)(4) and the requirements under Rule 23(g). For all of

these reasons, the motion for class certification and appointment of class counsel must be denied.




                                             /s/ Scott M. Zurakowski
                                             Scott M. Zurakowski (0069040),
                                             Aletha M. Carver (0059157),
                                             Joseph J. Pasquarella (0087709),
                                             James M. Williams (0087806),
                                             Amanda M. Connelly (0096835), of
                                             KRUGLIAK, WILKINS, GRIFFITHS
                                               & DOUGHERTY CO., L.P.A.
                                             4775 Munson Street, N.W./P.O. Box 36963
                                             Canton, Ohio 44735-6963
                                             Phone: (330) 497-0700/Fax: (330) 497-4020
                                             szurakowski@kwgd.com; acarver@kwgd.com;
                                             jpasquarella@kwgd.com; jwilliams@kwgd.com;
                                             aconnelly@kwgd.com
                                             ATTORNEYS FOR DEFENDANT NATIONAL
                                             FOOTBALL MUSEUM, INC., dba PRO
                                             FOOTBALL HALL OF FAME




02278821-1 / 00263.19-0001                  10
  Case: 5:17-cv-00472-CAB Doc #: 134-1 Filed: 04/03/19 12 of 12. PageID #: 2640




                                   PROOF OF SERVICE
                 I hereby certify that on the 3rd day of April 2019, a copy of the foregoing was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court’s system.




                                              /s/ Scott M. Zurakowski
                                              Scott M. Zurakowski, (0069040), of
                                              KRUGLIAK, WILKINS, GRIFFITHS
                                                & DOUGHERTY CO., L.P.A.
                                              ATTORNEYS FOR DEFENDANT NATIONAL
                                              FOOTBALL MUSEUM, INC., DBA PRO
                                              FOOTBALL HALL OF FAME




02278821-1 / 00263.19-0001                  11
